DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species H in the reply filed on July 13, 2022 is acknowledged.
Claims 5-6, 8-10 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0286412 to Ikeda.
In regard to claim 1, Ikeda discloses a fixing structure of an elastic sealing device, comprising: an elastic sealing device 32 including a watertight holding section 32a that is provided between adjacent frame bodies and holds watertightness and a packing section 32b that is projectingly provided with respect to the watertight holding section and that is arranged in a gap between the adjacent frame bodies and forms at least a part of an outer surface (See Figs. 4a-b and paragraphs 0052-0053); a first frame body 27 including a first frame outer peripheral surface that is exposed to an outside and is an outer surface and a first frame engaging surface in which the elastic sealing device is arranged; and a second frame body 28 including a second frame outer peripheral surface that is exposed to the outside and is an outer surface and a second frame engaging surface that is arranged facing the first frame engaging surface, and in which a gap for arranging the elastic sealing device is formed between the first frame engaging surface and the second frame engaging surface by being assembled into the first frame body (See Figs. 5a-b and paragraphs 0054-0056).  
In regard to claim 2, Ikeda discloses a fixing structure of an elastic sealing device, wherein the first frame engaging surface includes a first engaging surface in which the packing section is arranged and an engaging side outer peripheral surface in which the watertight holding section is arranged, the second frame engaging surface includes a second engaging surface facing the first engaging surface and an engaging side inner peripheral surface facing the engaging side outer peripheral surface, and in a state in which the first frame body and the second frame body are assembled, the gap includes a first gap in which the first engaging surface and the second engaging surface face each other; and a second gap in which the engaging side outer peripheral surface and the engaging side inner peripheral surface face each other (See Figs. 5a-b and paragraphs 0054-0056).  
In regard to claim 3, Ikeda discloses a fixing structure of an elastic sealing device, wherein the packing section includes: a first portion that is a part of the outer surface; and a second portion that is positioned between the first portion and the watertight holding section (See Figs. 4a-b and paragraphs 0052-0053).  
In regard to claim 4, Ikeda discloses a fixing structure of an elastic sealing device, wherein in the packing section, a thickness of the second portion is larger than a thickness of the first portion in a compressed state (See Figs. 4a-b and paragraphs 0052-0053).  
In regard to claim 7, Ikeda discloses a fixing structure of an elastic sealing device, wherein the second portion and the watertight holding section are coupled by a thin wall section that is formed more thinly than the first portion and the second portion (See Figs. 5a-b and paragraphs 0054-0056). 
In regard to claim 11, Ikeda discloses a fixing structure of an elastic sealing device according to claim 1 is provided in at least an endoscope operation section or an endoscope connector (See Figs. 1-2)
Claim(s) 1-4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 11,122,966 to Ito et al.  
In regard to claim 1, Ito et al. disclose a fixing structure of an elastic sealing device, comprising: an elastic sealing device 33 including a watertight holding section 35 that is provided between adjacent frame bodies and holds watertightness and a packing section 33a-d that is projectingly provided with respect to the watertight holding section and that is arranged in a gap between the adjacent frame bodies and forms at least a part of an outer surface (See Fig. 7); a first frame body 14 including a first frame outer peripheral surface that is exposed to an outside and is an outer surface and a first frame engaging surface in which the elastic sealing device is arranged; and a second frame body 36 including a second frame outer peripheral surface that is exposed to the outside and is an outer surface and a second frame engaging surface that is arranged facing the first frame engaging surface, and in which a gap for arranging the elastic sealing device is formed between the first frame engaging surface and the second frame engaging surface by being assembled into the first frame body (See Col. 8, Lines 5-38).
In regard to claim 2, Ito et al. disclose a fixing structure of an elastic sealing device, wherein the first frame engaging surface includes a first engaging surface in which the packing section is arranged and an engaging side outer peripheral surface in which the watertight holding section is arranged, the second frame engaging surface includes a second engaging surface facing the first engaging surface and an engaging side inner peripheral surface facing the engaging side outer peripheral surface, and in a state in which the first frame body and the second frame body are assembled, the gap includes a first gap in which the first engaging surface and the second engaging surface face each other; and a second gap in which the engaging side outer peripheral surface and the engaging side inner peripheral surface face each other (See Fig. 7 and Col. 8, Lines 5-38).
In regard to claim 3, Ito et al. disclose a fixing structure of an elastic sealing device, wherein the packing section includes: a first portion that is a part of the outer surface; and a second portion that is positioned between the first portion and the watertight holding section (See Fig. 7 and Col. 8, Lines 5-38).
In regard to claim 4, Ito et al. disclose a fixing structure of an elastic sealing device, wherein in the packing section, a thickness of the second portion is larger than a thickness of the first portion in a compressed state (See Fig. 7 and Col. 8, Lines 5-38).
In regard to claim 7, Ito et al. disclose a fixing structure of an elastic sealing device, wherein the second portion and the watertight holding section are coupled by a thin wall section that is formed more thinly than the first portion and the second portion (See Fig. 7 and Col. 8, Lines 5-38).
In regard to claim 11, Ito et al. disclose a fixing structure of an elastic sealing device according to claim 1 is provided in at least an endoscope operation section or an endoscope connector (See Figs. 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
7/26/2022